SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-8610 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: AT&T SAVINGS PLAN Byname of issuer of the securities held pursuant to the plan and the address of its principal executive office: AT&T INC. 175 E. Houston, San Antonio, Texas 78205 Financial Statements, Supplemental Schedule and Exhibit Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits as of December31, 2007 and 2006 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December31, 2007 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) 13 Exhibit: 23 – Consent of Independent Registered Public Accounting Firm REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AT&T Inc., Plan Administrator for AT&T Savings Plan We have audited the accompanying statements of net assets available for benefits of AT&T Savings Plan as of December 31, 2007 and 2006, and the related statement of changes in net assets available for benefits for the year ended December 31, 2007. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2007 and 2006, and the changes in its net assets available for benefits for the year ended December 31, 2007, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2007, is presented for purposes of additional analysis is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to auditing procedures applied in our audits of the financial statements, and in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ ERNST & YOUNG LLP San Antonio, Texas June 26, 1 AT&T SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS (Dollars in Thousands) December 31, 2007 2006 ASSETS Investments, at fair value $ 7,294,787 $ 7,845,189 Investment in AT&T Group Investment Trust, at fair value 1,458,461 - Market value of securities on loan - 151,251 Total Investments (See Note 3) 8,753,248 7,996,440 Dividends and interest receivable 36 103 Receivable for investments sold 1,169 205 Other receivables 30 29 Securities lending collateral - 154,354 Total Assets 8,754,483 8,151,131 LIABILITIES Overdrafts 1,695 203 Administrative expenses payable 16,607 2,866 Payable for investments purchased 4,904 - Securities lending payable - 154,354 Total Liabilities 23,206 157,423 Net Assets Available for Benefits, at fair value 8,731,277 7,993,708 Adjustment from fair value to contract value for fully benefit-responsive investment contracts 2,523 14,309 Net Assets Available for Benefits $ 8,733,800 $ 8,008,017 See Notes to Financial Statements. 2 AT&T SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2007 (Dollars in Thousands) Net Assets Available for Benefits, December 31, 2006 $ 8,008,017 Additions to Net Assets: Contributions: Participant contributions 335,991 Employer contributions 167,825 503,816 Investment Income: Net appreciation in value of investments 732,036 Dividends on AT&T common shares 119,940 Interest 57,173 Income on collateralized securities 428 Income from investment in AT&T Group Investment Trust 15,975 925,552 Transfer from merged plans (See Note 1) 78,830 Total Additions 1,508,198 Deductions from Net Assets: Administrative expenses 7,053 Distributions 775,362 Total Deductions 782,415 Net Assets Available for Benefits, December 31, 2007 $ 8,733,800 See Notes to Financial Statements. 3 AT&T SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS (Dollars in Thousands) 1. Plan Description - The AT&T Savings Plan (Plan) was established by SBC Communications Inc. (SBC) to provide a convenient way for eligible employees to save for retirement on a regular and long-term basis. In connection with the November 2005 merger of AT&T Corp., SBC changed its name to AT&T Inc. (AT&T or the Company). The following description of the Plan provides only general information. The Plan has detailed provisions covering participant eligibility, participant allotments from pay, participant withdrawals, participant loans, employer contributions and related vesting of contributions and Plan expenses. The Plan text and prospectus include complete descriptions of these and other Plan provisions. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). In 2007, AT&T amended the Plan (noted as SP in the table below) and the AT&T Savings and Security Plan (SSP) to merge the participant balances and assets of the AT&T PAYSOP (PAYSOP), Pacific Telesis Group Employee Stock Ownership Plan (ESOP) and the Southern New England Telephone Company Tax Reduction Act Stock Ownership Plan (TRASOP) into the AT&T Shares Fund on August 1, 2007 as follows: Employment Status as of 7/31/2007 As of 7/31/2007, account in: Transferred to: Nonbargained Employee Active SP SP SP and SSP SSP SSP Neither Plan SP (create account) Inactive SP SP SP and SSP SSP SSP Neither Plan SP (create account) Bargained Employee Active SSP SSP SP and SSP SP SP Neither Plan SSP (create account) Inactive SSP SSP SP and SSP SP SP Neither Plan SSP (create account) Additionally, on August 1, 2007, the Plan was amended to merge the participant balances and assets of the Callisma 401(k) Plan. Following the transfer of the participant balances and assets of the PAYSOP, ESOP and TRASOP participants are able to withdraw their transferred balances, transfer those investments from the AT&T Shares Fund to other plan investment options (subject to normal fund transfer rules) or take loans against the balances. During 2007, participants could invest their contributions in one or more of eight funds. In October 2007, AT&T established the AT&T Group Investment Trust (Group Trust) to manage assets of pooled investment options between the Plan and the AT&T Savings Master Trust (Master Trust). As of December 31, 2007, participants are able to invest their contributions in one or more of the following funds in 1% increments: ·AT&T Shares Fund ·Small and Mid-Sized U.S. Stock Index Fund ·AT&T Total Return Bond Fund* ·International Stock Index Fund ·Large Cap U.S. Stock Index Fund ·AT&T U.S. Stock Fund* ·AT&T Stable Value Fund* ·AT&T International Stock Fund* ·AT&T Age-Based Asset Allocation Funds (based on retirement date) ·Fidelity BrokerageLink® ·Total U.S. Stock Market Index Fund * Fund option became an investment of the Group Trust effective November 1, Altogether, these funds are referred to as the Trust. The trustee is Mellon Trust of New England, National Association. 3 AT&T SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS (continued) (Dollars in Thousands) Company matching contributions are made solely in the form of shares of AT&T’s common stock held in an Employee Stock Ownership Plan (ESOP) which is a separate investment account of this Plan. Effective January 1, 2007, company contributions made to the Plan that are invested in the ESOP can be immediately diversified into any of the fund options above. Company contributions made to the Plan prior to December 31, 2006 can only be diversified into other fund options at varying percentages based on whether or not the participant is vested in the matching contributions. All amounts in the ESOP will be available for diversification into other funds by January 1, 2009. Dividends on shares in the AT&T Shares Fund and the ESOP can either be reinvested in the AT&T Shares Fund on a quarterly basis, or paid into a separate fund known as a Dividend Fund Account (DFA) for distribution at the end of the year.
